Citation Nr: 1339382	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-21 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to additional VA compensation or pension benefits for a dependent child, C.O.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 decision in which the RO denied the Veteran's claim for additional VA compensation or pension benefits for a dependent child, C.O.  In July 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  The electronic file contains, inter alia, an October 2010 RO decision granting the benefit sought on appeal.


FINDINGS OF FACT

1.  In May 2010, the Veteran perfected an appeal with respect to the matter of his entitlement to additional VA benefits for a dependent child, C.O.

2.  In October 2010, the RO granted the claim.


CONCLUSION OF LAW

There remains no case or controversy affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.4, 20.101 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is charged with making final decisions on all questions in a matter which, under 38 U.S.C.A. § 511(a), is subject to decision by the Secretary.  38 U.S.C.A. § 7104.

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  If the Board determines that it does not have jurisdiction over a case, the case may be dismissed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101(d).

In this case, in May 2010, the Veteran perfected an appeal to the Board with respect to the denial of his claim for additional VA compensation or pension benefits for a dependent child, C.O.  However, in a subsequent decision dated in October 2010, the RO granted the claim.

The Veteran was notified of the award in correspondence from the RO dated in October 2010, and there is no suggestion on the current record that he has in any way disagreed with the RO's determination, whether with respect to the effective date of the award or otherwise.  Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105, and 38 C.F.R. § 19.4.  In the absence of any remaining, justiciable question, the appeal must be dismissed.


ORDER

The appeal with respect to the Veteran's claim for additional VA compensation or pension benefits for a dependent child, C.O., is dismissed.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


